           Case 1:17-cv-03013-ER Document 21 Filed 11/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES DELANEY,

                            Plaintiff,
                                                                             ORDER
                    – against –
                                                                        17 Civ. 3013 (ER)
UNITED STATES OF AMERICA,

                            Defendant.


RAMOS, D.J.:


        On April 25, 2017, James Delaney ﬁled a complaint against the United States of America

for medical malpractice and related claims resulting from his treatment at the James J. Peter VA

Medical Center. Doc. 1. On May 23, 2019, Plaintiﬀ’s counsel requested to withdraw as counsel

citing a breakdown of communication with Plaintiﬀ. Doc. 17. At an October 18, 2019

conference, Plaintiﬀ’s counsel informed the Court that he had been unable to contact Plaintiﬀ

and Plaintiﬀ was not in attendance. Doc. 19. �at same day, the Court issued an order directing

Plaintiﬀ to inform the Court within thirty days whether he intended to keep his current counsel,

retain new counsel, or proceed pro se. Id. �e Court also warned Plaintiﬀ that “[f]ailure to

respond to this order may result in the dismissal of his action in its entirety for failure to

prosecute.” Id. at 2. Plaintiﬀ never responded to the order, or otherwise contacted the Court.

Because Plaintiﬀ has failed to prosecute his case for over a year, the Court dismisses his claims

with prejudice under Rule 41(b) of the Federal Rules of Civil Procedure.

I.      Standard

        Courts evaluating dismissal under Rule 41(b) must consider

        (1) the duration of the plaintiﬀ’s failures,
             Case 1:17-cv-03013-ER Document 21 Filed 11/20/20 Page 2 of 3




       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       Each of the ﬁve LeSane factors weighs in favor of dismissal here. First, Plaintiﬀ has

neither complied with the Court’s order, nor been in contact with the Court for over a year. “A

delay of eight months to one year in prosecuting a case falls comfortably within the time frames

found suﬃcient” for dismissal under Rule 41(b)). Salem v. City of New York, No. 16 Civ. 7562

(JFK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec. 4, 2017) (collecting cases); see also Honsacker

v. The City of New York, 16 Civ. 3127 (AJN), 2020 WL 6082094, at *3 (S.D.N.Y. Oct. 15, 2020);

Abreu v. NYC DOC, No. 19 Civ. 2990 (ER), 2020 WL 4015739, at *1 (S.D.N.Y. July 16, 2020).

       Second, Plaintiﬀ was given notice that his case could be dismissed for failure to prosecute

if he did not contact the Court. �e Court speciﬁcally warned Plaintiﬀ that “[f]ailure to respond

to [the Court’s October 18, 2019] order may result in the dismissal of his action in its entirety for

failure to prosecute.” Doc. 19 at 2. Despite this warning, Plaintiﬀ has not made any contact with

the Court.

       Third, prejudice can be presumed from Plaintiﬀ’s unreasonable delay. Honsacker, 2020

WL 6082094, at *3 (citing Peart v. City of New York, 992 F.2d 458, 462 (2d Cir. 1993)); Abreu,

2020 WL 4015739, at *2; Salem, 2017 WL 6021646, at *3.


                                                  2
            Case 1:17-cv-03013-ER Document 21 Filed 11/20/20 Page 3 of 3




         Fourth, Plaintiﬀ has not taken advantage of his “right to due process and a fair chance to

be heard[.]” LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase

dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert v. Apfel,

No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000); see also Honsacker,

2020 WL 6082094, at *3 (citations omitted).

         Fifth, weaker sanctions than dismissal are no remedy for Plaintiﬀ’s persistent failure to

prosecute. Plaintiﬀ has been unresponsive for over a year, despite the Court’s warning that

failure to respond to its orders could result in dismissal. Even pro se plaintiﬀs must comply with

court orders. Virola v. Entire GRVC Dep’t of Mental Health Hygiene Servs., No. 12 Civ. 1005

(ER), 2014 WL 793082, at *3 (S.D.N.Y. Feb. 21, 2014) (collecting cases).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to close the case.



         It is SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                    3
